Citation Nr: 0720218	
Decision Date: 07/06/07    Archive Date: 07/18/07	

DOCKET NO.  04-35 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetic retinopathy of 
the eyes, secondary to service-connected diabetes mellitus 
(DM).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION


The veteran had active military duty from August 1962 to 
September 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  This issue is now ready 
for appellate review.

In reviewing the veteran's claims folder, it appears that 
there are several outstanding claims which have not yet been 
addressed by the RO.  It appears that the veteran has claimed 
that there are exists a clear and unmistakable error (CUE) in 
a September 2002 rating decision.  It also appears that the 
veteran has claimed entitlement to service connection for 
heart disease secondary to service-connected DM.  The veteran 
previously claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD), which claim was denied 
in a final unappealed rating decision.  

In January 2007, the representative forwarded a collection of 
records indicating an intent to reopen a claim for service 
connection for PTSD.  These issues are referred back to the 
RO for appropriate action.  The Board would remind the RO 
that in providing the veteran VCAA notice with respect to his 
application to reopen a previously denied claim for service 
connection for PTSD, the formal VCAA notice with respect to 
that issue must comply with the specificity requirements 
discussed in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  
That is, the VCAA notice letter must describe the evidence 
that would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  



FINDINGS OF FACT


1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Competent clinical evidence establishes that the veteran, 
who has been granted service connection for diabetes mellitus 
related to presumed herbicide exposure during service in 
Vietnam, was diagnosed based upon ophthalmological 
examination and testing in January 2005 to have minimal 
background diabetic retinopathy in both eyes.  


CONCLUSION OF LAW


Minimal background diabetic retinopathy in both eyes is 
causally related to service-connected diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  Because this decision results in a complete allowance 
of the benefit sought on appeal, the Board will not discuss 
VCAA compliance with respect to this issue.  

Service connection may be established for disease or injury 
incurred in or aggravated in line of active military duty.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §3.303(d).  Disability which is 
approximately due to or the result of a service-connected 
disease or injury shall also be service-connected.  38 C.F.R. 
§3.310(a).

Analysis:  The veteran has previously been granted service 
connection for DM on a presumptive basis as directly 
attributable to his documented service in the Republic of 
Vietnam.  He has also been previously granted service 
connection for peripheral neuropathy of both upper and lower 
extremities as directly secondary to service-connected DM.  
Each of these allowances were made effective from October 
1998.

At the time that the rating decision now on appeal from 
September 2002 was issued, there were two conflicting medical 
reports with respect to the veteran's claim for service 
connection for diabetic retinopathy of the eyes.  

During a VA examination in April 2002, the veteran reported 
to the VA doctor that he had been told by private physicians 
that he needed medical treatment for diabetic retinopathy, 
and based upon this statement alone, the medical doctor 
diagnosed a mild retinopathy due to diabetes.  This 
examination was not apparently conducted and by an 
ophthalmologist, nor did it include any specific diagnostic 
testing of the veteran's eyes.  

In August 2002 the veteran was examined again by VA, by an 
apparent ophthalmologist with specific diagnostic testing of 
the eyes, and one of multiple clinical findings of this 
examination was that the veteran had diabetes without 
diabetic retinopathy.  Based upon this evidence, the RO 
denied service connection for diabetic retinopathy.

At the time of the veteran's video conference hearing before 
the undersigned in May 2005, he submitted two statements from 
private medical doctor's with a written waiver of the 
requirement for initial RO consideration.  In January 2005, 
the veteran was provided a private ophthalmological 
examination which clearly included appropriate diagnostic 
testing.  The private eye specialist found from diagnostic 
testing that the veteran did have "minimal background 
diabetic retinopathy in both eyes."  This physician also 
wrote, however, that there were "no microaneurysms or 
proliferative diabetic retinopathy...."

Accordingly, the evidence now clearly reveals that the 
veteran does have a confirmed diagnosis of minimal background 
diabetic retinopathy, and service connection for this 
particular diagnosis will be granted.  


ORDER


Entitlement to service connection for minimal background 
diabetic retinopathy of both eyes is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


